Citation Nr: 0501394	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, and from October 1958 to January 1961.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

In June 2004, the RO sent the appellant a supplemental 
statement of the case that included citations to VCAA.  Thus, 
the RO has notified the appellant of the existence of the 
VCAA.  However, it is not sufficient to merely inform the 
claimant of the existence of VCAA; VCAA requires VA to 
undertake actions to provide notice and assistance to the 
appellant in the development of the claim.  Because the RO 
has undertaken no actions to apply the provisions of VCAA in 
the development of the claim, further development is 
required.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
First, the RO must inform the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 and 38 
CFR § 3.159(b)(1) (2004).  Second, the RO 
must inform the claimant of the 
information and evidence the VA will seek 
to provide.  See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004).  Third, the 
RO must inform the claimant of the 
information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  
Finally, the RO must request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 and 38 
CFR § 3.159(b)(1) (2003).  

2.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claim based on the 
entire record.

If the claim is not resolved to the satisfaction of the 
appellant, the appellant and her representative, should be 
provided with a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




